                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                    MISC. 19-0100CCC
 ONE (1) YELLOW CONTENDER
 VESSEL (NAMED: AVA, REGISTER
 NUMBER PR-1825-AB, HULL
 NUMBER JDJ23053E292), WITH
 TWO MOTORS AND
 APPURTANCES DOMESTIC
 VALUE: $37,700
 SIEZED BY UNITED STATES
 CUSTOMS AND IMMIGRATION
 ENFORCEMENT, CASE
 NO. 2019-4904-000027-01
 Respondent



                            OPINION AND ORDER

      Before the Court is claimant Reimundo J. Román Benjamín’s Demand
for Release of Seized Property Pursuant to 18 U.S.C. § 983(f) (d.e. 1) filed
March 13, 2019, as well as respondent U.S. Customers and Border Patrol’s
Opposition (d.e. 6).
      The property at issue, a boat, was seized by the United States
Immigration and Customs Enforcement-Homeland Security Investigations on
January 23, 2019. Petitioner sent the United States a timely request for return
of property under 18 U.S.C. § 983(f)(2). When the United States did not
respond, claimant filed this petition.
      18 U.S.C. 983(f) sets forth the requirements and process for return of
seized property.
      (1)   A claimant under subsection (a) is entitled to immediate
            release of seized property if—
            (A)    the claimant has a possessory interest in the property;
MISC. 19-0100CCC                        2

            (B)   the claimant has sufficient ties to the community to
                  provide assurance that the property will be available at
                  the time of the trial;
            (C)   the continued possession by the Government pending
                  the final disposition of forfeiture proceedings will cause
                  substantial hardship to the claimant, such as
                  preventing the functioning of a business, preventing an
                  individual from working, or leaving an individual
                  homeless;
            (D)   the claimant’s likely hardship from the continued
                  possession by the Government of the seized property
                  outweighs the risk that the property will be destroyed,
                  damaged, lost, concealed, or transferred if it is
                  returned to the claimant during the pendency of the
                  proceeding; and
            (E)   none of the conditions set forth in paragraph (8)
                  applies.
                                      ...
     (8)    This subsection shall not apply if the seized property—
            (A)   is contraband, currency, or other monetary instrument,
                  or electronic funds unless such currency or other
                  monetary instrument or electronic funds constitutes the
                  assets of a legitimate business which has been seized;
            (B)   is to be used as evidence of a violation of the law;
            (C)   by reason of design or other characteristic, is
                  particularly suited for use in illegal activities; or
            (D)   is likely to be used to commit additional criminal acts if
                  returned to the claimant.
     It is the claimant’s burden to demonstrate that these requirements have
been met.    18 U.S.C. § 983(f)(6); see U.S. v. Undetermined Amount of
U.S. Currency, 376 F.3d 260 (2004). Claimant’s Demand fails to satisfy
18 U.S.C. § 983(f)(1)(B)-(E).       Claimant briefly references a business
relationship, but no other community ties. Claimant makes the conclusory
statement that “extreme hardship to his business” will continue if the property
MISC. 19-0100CCC                      3

is not returned, but does not allege any facts or provide any evidence in
support, and does not allege that this hardship outweighs the risk that the
property will be destroyed, damaged, lost, concealed, or transferred. Finally,
claimant does not address subsection (8) and the disqualifying conditions
therein.
      As claimant has not demonstrated that the requirements of 18 U.S.C.
§ 983(f) have been met, his Demand for Release of Seized Property Pursuant
to 18 U.S.C. § 983(f) (d.e. 1) is DENIED. Judgment shall be entered by
separate order.
      SO ORDERED.
      At San Juan, Puerto Rico, on September 10, 2019.



                                          S/CARMEN CONSUELO CEREZO
                                          United States District Judge
